ORDER
This court, having been fully advised in the premises and upon considering the Affidavit of the parties and determining that good cause appears for waiver of requirement of forty-five (45) day period for the sale of livestock from date of branding, pursuant to Resources Committee Regulations adopted pursuant to 3 N.T.C., Sec. 2002, authorizing livestock brand inspection system;
IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the aforesaid 45 day waiting period for sale of certain livestock by Applicant Grace Whitney, holder of Grazing Permit No. 10-357, and by her spouse Paul Whitney, is hereby waived and that Applicants are hereby given the following livestock bearing the assigned brand of Grace Whiteney, prior to 45 days from date of branding:
Two (2) bulls
One (1) cow